This is an attempted appeal from a conviction for violating the prohibition law. It was filed in the Supreme Court on the 13th day of March, 1908, and transferred to this court upon its creation. On the 15th day of March, 1909, a motion was filed by the attorney for the state to dismiss the appeal for want of jurisdiction upon the ground that no notices of appeal had been served and filed as required by section 5610, Wilson's Rev. 
Ann. St. 1903, which is as follows:
"An appeal is taken by the service of a notice upon the clerk of the court where the judgment was entered, stating that the appellant appeals from the judgment. If taken by the defendant, *Page 718 
a similar notice must be served upon the prosecuting attorney. If taken by the territory, a similar notice must be served upon the defendant, if he can be found in the county; if not there, by posting up a notice three weeks in the office of the clerk of the district court."
This statute is mandatory, and must be complied with, or this court is without power to consider the appeal.
The appeal is therefore dismissed.
DOYLE and OWEN, JUDGES, concur.